DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a sensing control circuit coupled to the pull-up node, the cascade output terminal, a second control  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
According to Fig. 3, a shift register circuit A1 does not describe a sensing control circuit coupled to a cascade output terminal. The cascade output terminal of the shift register A1 coupled to a first control terminal G1 of a third shift register A3. Therefore, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a cascade output terminal of a shift register A1 is coupled to a first control terminal of a shift register A3, and the cascade output terminal A1 does not coupled back to the shift register A1” as described in Fig. 3, does not reasonably provide enablement for “a sensing control circuit of a shift register coupled to a cascade output terminal of the shift register” as described in Figs. 1-2, 4-5, wherein Figs. 1-2, 4-5 describe the details of the shift register of Fig. 3. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
As to claim 1: It recites “a shift register, comprising: a sensing control circuit coupled to the cascade output terminal” which represents the cascade output terminal of the shift register coupled with an input terminal of a sensing control circuit of the shift an input terminal for receiving a cascade output signal which might be from other shift register circuits shown in Fig. 3. Therefore, it is not enable for a person of skill in the art to make and/or use the invention. In order to overcome the rejection, Applicant might consider to submit replacement drawing and/or amend claim.
As to claims 2-19: Claims 2-19 are dependent claims of claim 1. Therefore, claims 2-19 are rejected with same rationale as claim 1.
As to claim 20: Claim 20 is a method claim of claim 1. As addressed in claim 1 above, Fig. 3 does not described controlling, by a sensing control circuit, a level at a holding node according to a second control signal at a second control terminal and the cascade control signal at the cascade output terminal, wherein a first control signal G1 of a shift register A3 is coupled with a cascade output terminal of a shift register A1. In addition, Figs. 1-2 show the sensing control circuit is directly connected to the cascade output terminal. However, Figs. 4-5 show the detail of the shift register circuit in which the sensing control circuit includes an input terminal for receiving a cascade output signal which might be from other shift register circuits shown in Fig. 3. Therefore, it is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FENG et al (CN 106157867 A, US 2020/0090570 A1) in view of JANG (US 2018/0366067 A1).
As to claim 1: Feng discloses a shift register (Figs. 1-9, a shift register; Abstract), comprising: 
a display control circuit coupled to a pull-up node, a first power supply and a first control terminal respectively, and configured to write a level provided at the first power supply into the pull-up node under control of a first control signal at the first control terminal in a display mode (Fig. 1, “a display control circuit 11” coupled to “a pull-up node PU”, “a first power supply V1” and “a first control terminal Out_N-1” respectively, and configured to write a level provided at the first power supply into the pull-up node under control of a first control signal at the first control terminal in a display mode); 

a cascade output circuit coupled to a second clock terminal, the pull-up node and a cascade output terminal, and configured to control the cascade output terminal to output a cascade control signal according to the level at the pull- up node and a second clock signal at the second clock terminal (Figs. 1, 4, “a cascade output circuit 18” coupled to “a second clock terminal 68”, the pull-up node PU and “a cascade output terminal Out_N”, and configured to control the cascade output terminal to output a cascade control signal according to the level at the pull-up node and the first clock signal at the second clock terminal).
Feng does not expressly disclose the cascade output circuit configured to control the cascade output terminal to output the cascade control signal according to the level at the pull-up node and a second clock signal at the second clock terminal; and a sensing control circuit coupled to the pull-up node, the cascade output terminal, a second control terminal, and a third control terminal, respectively, and configured to control a level at a holding node according to a second control signal at the second control terminal and the cascade control signal at the cascade output terminal in the 
As to claim 2: Claim 2 is a dependent claim of claim 1. The prior art Jang further discloses claim limitation of the sensing control circuit comprises: a sensing input subcircuit coupled to the cascade output terminal, the holding node and the second control terminal respectively, and configured to control the level at the holding node according to the second control signal at the second control terminal and the cascade control signal at the cascade output terminal in the display mode; and 23a sensing pull-up subcircuit coupled to the pull-up node, the holding node and the third control terminal respectively, and configured to control the level at the pull-up node according to the level at the holding node and the third control signal at the third control terminal in the sensing mode (Fig. 8, “a sensing input subcircuit T11” coupled to the cascade output 
As to claim 8: Feng discloses the signal output circuit comprises: a seventh transistor having a first electrode coupled to the first clock terminal, a second electrode coupled to the signal output terminal, and a control electrode coupled to the pull-up node; and a second capacitor having a first end coupled to the control electrode of the seventh transistor, and a second end coupled to the second electrode of the seventh transistor (Feng: Fig. 7, ‘a seventh transistor M3” having a first electrode coupled to the first clock terminal CLK, a second electrode coupled to the signal output terminal Out_N, and a control electrode coupled to the pull-up node PU; and “a second capacitor C1” having a first end coupled to the control electrode of the seventh transistor M3, and a second end coupled to the second electrode of the seventh transistor M3).  
As to claim 9: Claim 9 is a dependent claim of claim 1. The prior art Jang further discloses claim limitation of the cascade output circuit comprises: 25an eighth transistor having a first electrode coupled to the second clock terminal, a second electrode coupled to the cascade output terminal, and a control electrode coupled to the pull-up 
As to claim 20: Claim 20 is a method claim of claim 1. The combination of the prior arts Feng and Jang further discloses a method of driving a shift register (Figs. 1-9, a method of driving a shift register; Abstract), comprising steps of: 
in a display mode, writing, by “a display control circuit 61”, a level provided at a first power supply into a pull-up node under control of a first control signal at a first control terminal (Feng: Fig. 7 shows writing, by a display control circuit, a level provided at a first power supply VDD into a pull-up node PU under control of a first control signal at a first control terminal Out_N-1); 
controlling, by a cascade output circuit, a cascade output terminal to output a cascade control signal according to a level at the pull-up node and a second clock signal at a second clock terminal (Feng: Fig. 7 shows controlling, by “a cascade output circuit 67”, a cascade output terminal G_N to output a cascade control signal according to a level at the pull-up node PU and a clock signal CLK at a second clock terminal; Jang: Fig. 9, controlling, by “a cascade output circuit OP2”, a cascade output terminal Vout to output a cascade control signal according to a level at the pull-up node Q and a second clock signal cCLK at a second clock terminal); 
controlling, by a signal output circuit, a signal output terminal to output a gate driving signal according to the level at the pull-up node and a first clock signal at a first clock terminal (Feng: Fig. 7 shows controlling, by “a signal output circuit 68”, a signal 
controlling, by a sensing control circuit, a level at a holding node according to a second control signal at a second control terminal and the cascade control signal at the cascade output terminal (Feng: Fig. 1, controlling, by a sensing control circuit 11, a level at a holding node according to a second control signal at a second control terminal and the cascade control signal at the cascade output terminal Out_N-1; Jang: Fig. 9, a level at a holding node Nc according to a second control signal IS3 at a second control terminal); and 
in a sensing mode, controlling, by the sensing control circuit, the level at the pull-up node according to the level at the holding node and a third control signal at a third control terminal (Jang: Fig. 9, the level at the pull-up node according to the level at the holding node Nc and “a third control signal IS1 at a third control terminal); and 
controlling, by the signal output circuit, the signal output terminal to output a sensing driving signal according to the level at the pull-up node and the first clock signal at the first clock terminal (Jang: Fig. 9, the signal output circuit OP1, the signal output terminal to output a sensing driving signal according to the level at the pull-up node Q and the first clock signal sCLK at the first clock terminal). In addition, the same motivation is used as the rejection of claim 20.

Claim(s) 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over FENG et al (CN 106157867 A, US 2020/0090570 A1) in view of JANG (US 2018/0366067 A1), hereinafter Fengs as applied to claim 2, and further in view of Qing et al (US 2015/0036784 A1).
As to claim 3: Jang discloses the sensing input subcircuit comprises: a first transistor having a first electrode coupled to the cascade output terminal, and a control electrode coupled to the second control terminal (Fig. 8, “a first transistor T11” having a first electrode coupled to the cascade output terminal, and a control electrode coupled to the second control terminal IS1; a second transistor T12 having a first electrode coupled to a second electrode of the first transistor T11, a second electrode coupled to the holding node Nc. and a control electrode coupled to the second control terminal IS1). 
Fengs does not expressly disclose a first capacitor having a first end coupled to the holding node, and a second end coupled to a second power supply. However, Qing teaches a shift register circuit comprises a sensing circuit includes a first capacitor having a first end coupled to a holding node, and a second end coupled to a second power supply (Fig. 5, a shift register circuit comprises “a sensing circuit T9” includes “a first capacitor C1” having a first end coupled to “a holding node Q”, and “a second end coupled to a second power supply VGL2”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fengs to implement a first capacitor into the sensing circuit of the shift register, such that a first end coupled to the holding node, and a second end coupled to a second power supply as taught by Qing. The motivation would have been in order to settle a 
As to claim 6: Claim 6 is a dependent claim of claim 3. The prior art Jang further discloses claim limitation of the sensing control circuit further comprises a first protection subcircuit coupled to the sensing input subcircuit, the sensing pull-up subcircuit and the first power supply, and configured to stabilize the level at the holding node based on the first power supply (Fig. 8, “a first protection subcircuit T13” coupled to the sensing input subcircuit, the sensing pull-up subcircuit and the first power supply, and configured to stabilize the level at the holding node based on the first power supply). In addition, the same motivation is used as the rejection of claim 6.

Response to Arguments
Applicant’s arguments filed on October 28, 2021 have been fully considered but they are not persuasive.
Applicant argues “Initially, the Applicant would like to point out that Feng1 (CN108648718A) and Li (US2020/0135286A1) have the same inventors (Xuehuan Feng and Yongqian Li) as that of the present application, and were published within one year from the effective filing date of the present application, and thus do not qualify as prior art against the present application under 35 U.S.C. 102(b)(1)(A).” Examiner agrees Applicant’s argument. Therefore, the rejection of claims 4-5, 7, 10-19 are withdrawn.
Applicant argues “Jang also does not disclose or suggest at least following limitations of amended claim 1 that are also not disclosed by Feng: a sensing control circuit coupled to the pull-up node, the cascade output terminal, a second control 
First, the primary prior art Feng teaches a cascade output circuit comprise a second clock terminal, except that a second clock signal at the second clock terminal. The secondary prior art Jang teaches a cascade output circuit that a second clock signal cCLK at a second clock terminal. Therefore, one skill in the art at time of invention before the effective filing date of the claimed invention to modify Feng to apply a second clock signal to the second clock terminal as taught by Jang. 
Second, according to MPEP, “USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).” The prior art Jang teaches a shift register comprises “a sensing control circuit NC1” coupled to “a pull-up node Q”, a cascade output terminal IS2” of a previous shift register, “a second control terminal IS3”, and “a third control terminal IS1”, respectively, and configured to control a level at “a holding node Nc” according to a second control signal IS3 at the second terminal and the cascade control signal at the cascade output terminal IS2 in the display mode, and .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LIN LI/
Primary Examiner, Art Unit 2693